Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 6-8, 10-17, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prosthetic heart valve having a valve member comprising a plurality of leaflets along with first and second support structures that are each constructed of inner and outer struts coupled by pivot joints and having a flexible skirt radially outward of the first inner and outer struts of the first support structure and the flexible skirt disposed radially between the plurality of second inner and outer struts of the second support structure was found to be novel. The prior art did teach a prosthetic heart valve with struts connected by pivot joints, but did not teach the combination with two sets of support structures and include a skirt disposed within the sets of support structures. In addition the prior art did not teach a prosthetic heart valve with two support structures having the pivot joints joining inner and outer strut members that are curved in either right-handed helical shape or left-handed helical shape with the first or second support structure tapering radially outwardly from a first axial location of the prosthetic heart valve to a second axial location disposed toward an outflow end of the prosthetic heart valve relative to the first axial location. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799